DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This final office action is responsive to Applicant’s submission filed 06/27/2022. Currently, claims 42-47, 49-51 and 53-60 are pending. Claims 42, 53 and 57 have been amended. Claims 1-41, 48 and 52 have been canceled. Claims 58-60 are newly added. 

Response to Amendment
Applicant’s amendment to claim 53 is sufficient to overcome the claim objection of claim 53 as set forth in the previous action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 42-47, 49-51 and 53-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. The claims recite systems for vehicle battery recommendation to a user. 
Exemplary claim 42 recites in part, 
activate the audio device to further prompt the customer to provide input, 
receive input from the user input device in response to the one or more displays prompting the customer to enter a vehicle type request…; 
communicate at least a portion of the input, including the vehicle year, the vehicle make, the vehicle model, and the vehicle engine…;
cause the visual display to display a selected vehicle battery of a plurality of vehicle batteries and display an image of the selected vehicle battery to enhance confidence of the customer in making the selection…; 
receive input from the user input device in response to the one or more displays…; 
communicate the one or more problems that are being experienced with the vehicle to the remote database…; and 
wherein the selection of the selected vehicle battery is further based on the one or more problems that are being experienced with the vehicle.
The claim recites the limitations of 1) collecting user input, 2) analyzing and processing the received user input, and 3) displaying the result (a recommendation based on the analysis). Under its broadest reasonable interpretation, the collecting, analyzing and displaying steps cover performance of the limitation in the mind but for the recitation of generic computer component (processing circuit and display). Other than the recitation of a “processor”, “memory”, “user input device” and “visual display”, nothing in the claim element precludes the step from being performed in the human mind. The nominal recitation of a generic processor, memory and visual display, does not take the claim limitation of the mental processes grouping. Hence, the claim recites an abstract idea. See MPEP 2106.04(a)(2)(III)[(A)&(C)]
This judicial exception is not integrated into a practical application because the additional elements of “displaying one or more request prompts” is recited at a high level of generality (i.e. presenting data) and amounts to mere data display, which is a form of insignificant extra-solution activities. The recited “processing circuit”, “memory”, “user input device” and “visual display” are recited at a high level that amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(a)(II) & 2106.05(g)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element (processor, memory, user input device and visual display) amounts to no more than mere instructions to apply the judicial exception using a generic computer component. See MPEP 2106.05(f)(2)
Further, the additional elements (audio device) for prompting and collecting user input are well-understood, routine and conventional in the art. See MPEP 2106.05(d). Also See Applicant’s Specification paragraphs 0003, 0004; U.S. Patent Nos. 6,041,310 & 5,027,282.  
Accordingly, claim 42 is directed to a judicial exception (i.e. abstract idea) without significantly more.
Dependent claims 43-47, 49-51 and 53-60 recite limitations directed to the abstract idea, and do not integrate the abstract idea into a practical application nor provide an inventive concept. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
None of the cited and/or relevant prior art teaches or suggests the combination: 
“cause the visual display to output one or more displays prompting the customer to enter one or more problems that are being experienced with the vehicle, 
receive input from the user input device in response to the one or more displays prompting the customer to enter the one or more problems that are being experienced with the vehicle, 
communicate the one or more problems that are being experienced with the vehicle to the remote database and processing system via the network interface, 
wherein the selection of the selected vehicle battery is further based on the one or more problems that are being experienced with the vehicle”, as recited in claim 42. 

Response to Arguments
Applicant's arguments filed 06/27/2022 with respect to claims 42-51 and 53-57 under 35 USC § 101 have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner respectfully disagrees. 
The Subject Matter Eligibility Guidelines (hereinafter SME) set forth a two-step framework of patent subject matter eligibility analysis. In the instant case, the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 

Step 1
Claims 42-47, 49-51 and 53-60 are directed to a device (system) for vehicle battery recommendation to a user. 

Step 2A: Prong One
Exemplary claim 42 recites in part, 
activate the audio device to further prompt the customer to provide input, 
receive input from the user input device in response to the one or more displays prompting the customer to enter a vehicle type request…; 
communicate at least a portion of the input, including the vehicle year, the vehicle make, the vehicle model, and the vehicle engine…;
cause the visual display to display a selected vehicle battery of a plurality of vehicle batteries and display an image of the selected vehicle battery to enhance confidence of the customer in making the selection…; 
receive input from the user input device in response to the one or more displays…; 
communicate the one or more problems that are being experienced with the vehicle to the remote database…; and 
wherein the selection of the selected vehicle battery is further based on the one or more problems that are being experienced with the vehicle.
The claim recites the limitations of 1) collecting user input, 2) analyzing and processing the received user input, and 3) displaying the result (a recommendation based on the analysis). Under its broadest reasonable interpretation, the claim limitations are directed to collecting information, analyzing the collected information, and displaying the results of the analysis. The claim limitations can practically be performed in the human mind, and hence recites an abstract idea (mental process). See MPEP 2106.04(a)(2)(III)[(A)] 
In Mortgage Grader, the claim was directed to a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. The claim recited a computer used as a tool to perform a mental process. The Federal Circuit court determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. 
In Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53. 
Like Mortgage Grader and Berkheimer, the recited “processor”, “memory”, “user input device”, “audio device” and “visual display”, are simply computer elements used for performing the recited steps. The recitation of processor, memory, user input device, audio device and visual display, does not take the claim limitation of the mental processes grouping. The recited “audio device” and “user input device” are computer elements used for data collection. 
Accordingly, the claim limitations recite an abstract idea

Step 2A: Prong Two
MPEP 2106.04(d)(1) states, 
…However, the improvement analysis at Step 2A Prong Two differs in some respects from the improvements analysis at Step 2B. Specifically, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology… "the word "improvements" in the context of this consideration is limited to improvements to the functioning of a computer or any other technology/technical field, whether in Step 2A Prong Two or in Step 2B. 
With respect to “improvement to any other technology or technical field”, MPEP 2106.05(a)(II) states, 
The courts have also found that improvements in technology beyond computer functionality may demonstrate patent eligibility. In McRO, the Federal Circuit held claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules to be patent eligible under 35 U.S.C. 101, because they were not directed to an abstract idea. McRO, 837 F.3d at 1316, 120 USPQ2d at 1103… The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. 837 F.3d at 1314, 120 USPQ2d at 1102. 
In addition, MPEP 2106.05(a)(II) states, 
Consideration of improvements is relevant to the eligibility analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology… Notably, the court did not distinguish between the types of technology when determining the invention improved technology. However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. 
To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception. See MPEP 2106.05(a)(II)
In the instant application, the specification describes that there is a wide range of systems have been developed and are currently in use for many different products and markets. Such systems vary from simple posters and kiosks, to more interactive systems that can search inventories, compare products and prices, and so forth... while such systems are effective for certain products that potential buyers might feel comfortable purchasing for direct shipment, consumers still prefer to purchase certain products personally, and are much more comfortable actually visiting a retail outlet and receiving counseling prior to purchase. In many cases, the very nature of the product is such that the in-store visit will always be preferred. (Paragraph 0003)
Applicant’s specification explains that automotive vehicles parts and products are most often purchased from retailers or various types of garages or parts outlets. Due to the considerable range of makes and models of vehicle, the proper selection can pose real problems, particularly for the relatively uninformed consumer, but also for store personnel, who may not be familiar with all possible choices, or the differences between them. To accommodate such situations, various interactive tools have been developed, many of which are intended for in-store use, such as in a point-of-sale display. However, such systems may be difficult and unintuitive to use, adding some benefit, but leaving the consumer with little confidence in recommendations or suggestions that the systems may make. (See paragraph 0005)
Paragraph 0007 of Applicant’s specification describes the present invention relation to a system for selection of a motor vehicle component. The system may include a point of sale interface configured to interactively provide a series of user viewable displays and audio prompts for selection of a product by identification of a vehicle in which the product is configured to function, at least one of the displays comprising an image of the product and at least one of the displays comprising an image of the vehicle. A processing component is coupled to the user interface and configured to receive user inputs via the user interface, and to provide the user viewable displays and audio prompts based upon the inputs. The interface screens may provide depictions of the battery or batteries that may be recommended for the vehicle, as well as an image of the user's vehicle, such images providing enhanced comfort and confidence on the part of the user in the selection of the battery for the user's particular vehicle.
The use of systems, such as kiosks, to provide a customer interactive experience for searching inventories, comparing products and prices, and so forth, is well-known and well-understood in the art. Thus, as a whole, the claim limitations recite an abstract idea, and do not integrate the abstract idea into a practical application to improve the functioning of other technology or technological field. The recited computer elements merely server as a tool for performing the steps. 
   
Step 2B
As discussed above under Step 2A: Prong Two, the use of systems, such as kiosks, to provide a customer interactive experience for searching inventories, comparing products and prices, and so forth, is well-known and well-understood in the art. Kiosks are well-known and well-understood in the art to provide audio prompts and displays to a user for an interactive experience. See MPEP 2106.05(d) 
U.S. Patent No. 6,041,310 (filed 12/12/1996) teaches a kiosk with audio input/output elements for interactively displaying one or more interfaces and prompting a user for one or more user input/selection, query a database and displaying the result(s). The use of a kiosk comprising an audio element for displaying one or more user interfaces and prompting a user for one or more selections is well-known and well-understood in the art. See Col. 2, lines 45-53; Col. 8, line 14-Col. 12, line 59; Figs. 7-10. 
Thus, as a whole, the claim limitations recite an abstract idea, and do not integrate the abstract idea into a practical application to improve the functioning of other technology or technological field. 
Accordingly, the claimed invention (viewed as a whole) is directed to a judicial exception (i.e. abstract idea) without significantly more.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687